Bookstaver, J.
Section 818 of the Code, in terms, applies to the supreme court alone, but section 3347 extends the provision to all courts of record. Soloman v. Belden, 12 Abb. N. C. 58; McKay v. Reed, Id. note, 59. The same result would seem to follow from section 3343, subd. 1, which declares this court one of the superior courts of cities; and from section 267, which ■declares the jurisdiction of such courts to be co-extensive with that of the supreme court. The actions and defenses in both cases being the same, they should be consolidated, and the motion is therefore granted, without costs.